Filed 7/10/15 P. v. Coffman CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                                                        COPY

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----



THE PEOPLE,                                                                                  C078336

                   Plaintiff and Respondent,                                      (Super. Ct. No. 13F7296)

         v.

JESSE JAMES COFFMAN,

                   Defendant and Appellant.




         Following his pleas of guilty to possession of a controlled substance and
possession of a controlled substance for sale, and his admission of various enhancement
allegations, the trial court sentenced defendant Jesse James Coffman to seven years in
prison. Defendant’s appointed counsel has asked this court to review the record to
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a disposition
more favorable to defendant, we affirm the judgment. We provide the following brief




                                                             1
description of the facts and procedural history of the case. (See People v. Kelly (2006)
40 Cal.4th 106, 110, 124.)
                                     BACKGROUND
        In October 2013, officers went to an apartment to serve a search warrant and saw
defendant leaving. One of the officers searched defendant and found 7.6 grams of
methamphetamine in his pocket. Defendant told officers he was an addict and admitted
the methamphetamine belonged to him (case No. 13F7296).
        Approximately five months later, defendant was a passenger in a car stopped by
Redding police officers. He was fidgeting and appeared to be trying to conceal
something. A records check revealed defendant had outstanding warrants for his arrest.
Upon exiting the vehicle, defendant told the officers he had methamphetamine in his
pocket. A search revealed a baggie containing 0.8 grams of methamphetamine (case No.
14F1314).
        In case No. 14F1314,1 defendant pleaded guilty to possession of a controlled
substance (Health & Saf. Code, § 11377, subd. (a)), admitted a prior conviction for
assault with a deadly weapon as an enhancement (Pen. Code, § 1170.12),2 and admitted
he had committed the current offense while released on bail (§ 12022.1). In case No.
13F7296, defendant pleaded guilty to possession of a controlled substance for sale
(Health & Saf. Code, § 11378), and admitted the enhancement allegations that he had a
prior conviction for assault with a deadly weapon (§ 1170.12), and had served a prior
prison term (§ 667.5, subd. (b)). The parties agreed the maximum sentence the trial court
could impose in both cases was 10 years four months.



1 Although the cases were resolved together, the notice of appeal is only as to case No.
13F7296. Accordingly, some of the documents for case No. 14F1314, such as the
charging document, are not contained in the record on appeal.
2   Undesignated statutory references are to the Penal Code.

                                             2
        Pursuant to Proposition 47, the trial court reduced the conviction for possession of
a controlled substance (case No. 14F1314) to a misdemeanor. The court noted, and the
parties agreed, this reduction correspondingly reduced defendant’s maximum exposure to
seven years. At the sentencing hearing, the trial court also considered and denied
defendant’s Romero motion.3 In case No. 13F7296, the trial court sentenced defendant to
the upper term of three years, doubled to six due to the strike, plus an additional one year
for the prior prison term enhancement. The trial court ordered defendant to pay a
restitution fund fine of $280, and imposed and stayed a parole revocation fine of $280.
The trial court also ordered defendant to pay a $40 court security fee (§ 1465.8), a $30
criminal conviction assessment (Gov. Code, § 70373), and a $50 criminal laboratory fee
(Health & Saf. Code, § 11372.5), plus penalty assessments. The trial court awarded
defendant 233 days of presentence custody credit. In case No. 14F1314, the trial court
commuted defendant’s sentence to time served concurrent, and ordered defendant to pay
a restitution fund fine of $150, imposed and stayed a parole revocation fine of $150, and
a $50 criminal laboratory fee, plus penalty assessments. The trial court denied
defendant’s request for a certificate of probable cause.
                                        ANALYSIS
        We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requested this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the




3   People v. Superior Court (Romero) (1996) 13 Cal.4th 497.

                                              3
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.
                                     DISPOSITION
       The judgment is affirmed.




                                                 RENNER                      , J.



We concur:



NICHOLSON                   , Acting P. J.



MAURO                       , J.




                                             4